Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 3/18/2021 is acknowledged.
Claim 15-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2021.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seymour (US 5697385).
	Regarding claim 1, Seymour discloses a casting apparatus (see Fig. 1-2, apparatus of col. 4, ll. 55-67) for the production of a cast sheet of homogenized tobacco material (intended use of the apparatus with limited patentable weight), said casting system comprising:
	A casting box (see head box 100 of col. 4, ll. 1-8) adapted to contain a slurry of homogenized tobacco material (see tobacco slurry of abs);
	A movable support (see movable support of ball slide 208);
	A casting system adapted to deposit a slurry contained in the casting box onto the movable support so as to form the cast sheet (see top loader 104 of col. 4, ll. 1-8);
	A sensor (see sensors 204 & 206 of col. 4, ll. 27-38) to detect a thickness of the cast sheet;
	Wherein the sensor includes a slider (see ball slide 208) comprising a planar surface adapted to be in contact with a top surface of the cast sheet and a height detector adapted to measure the height of the planer surface (see air gap) so as to derive the thickness of the cast sheet.

	Regarding claim 2, Seymour discloses wherein the casting system includes a casting blade (see casting blade 404 of col. 5, ll. 22-36) adapted to cast the slurry onto the movable support, a distance separating said casting blade from said support (see Figs. 1-2).

	Regarding claim 3, Seymour discloses wherein the casting system includes two casting rollers (see rollers 300 of Fig. 3) forming a gap there between, said gap being positioned below said casting box.
[AltContent: textbox (Gap between rollers 300)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    481
    526
    media_image1.png
    Greyscale

Regarding claim 10, Seymour discloses wherein the planar surface (taken as of the ball slide 208) includes a rectangular surface (see Fig. 2 – the bottom surface – facing the slurry -  is taken as a rectangular surface, as understood by one of ordinary skill in the art before the effective filing date).
[AltContent: arrow][AltContent: textbox ()]
    PNG
    media_image2.png
    786
    586
    media_image2.png
    Greyscale



Regarding claim 11, Seymour discloses wherein a side (taken as the face of the rectangle, where the slide is a rectangular prism) of the rectangular surface is positioned perpendicular to a direction of motion of the movable support (the bottom surface of the rectangular prism is perpendicular to the direction of motion of the movable support which moves in a left-right direction).

Regarding claim 12, Seymour discloses wherein said height detector (see cited sensors) is adapted to measure the height of the planar surface with reference to the movable support (See air gap). Fig. 2.
	Regarding claim 14, Seymour discloses including a control unit (See controller of abs, Fig. 3-4) connected to the sensor (see digital sensors 204, 206 of Fig. 3, set points of Fig. 4), .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Seymour 2 (US 2004/0122547).
Regarding claim 4, Seymour does not disclose including a pressing device adapted to press said planar surface towards the casting sheet.
In the same field of endeavor of tobacco casting, Seymour 2 discloses a pressing device (see pressing rollers with pressure plate 480 of [0087]) adapted to press said planar surface 
Seymour 2 had the benefit that it provided a means for retaining additive material on a paper web and preventing transfer of additive material to the surfaces of various components of a cigarette making machine.  [0146].  This was desirable in Seymour.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the pressure roller/plate of Seymour 2 with the casting apparatus of Seymour to arrive at the claimed invention before the effective filing date because doing so had the benefit that it provided a means for retaining additive material on a paper web and preventing transfer of additive material to the surfaces of various components of a cigarette making machine.

Claim 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Seymour 2 (US 2004/0122547) and Arai (US 2007/0216060).

Regarding claim 5, the combination Seymour/Seymour 2 does not disclose wherein said pressing device includes an air pressure generator and a nozzle, said nozzle being adapted to eject compressed air towards the slider so as to press said planar surface towards the movable support.
	Seymour does not disclose wherein said pressing device includes an air pressure generator and a nozzle, said nozzle being adapted to eject compressed air towards the slider so as to press said planar surface towards the movable support.
	Reasonably pertinent to the problem Applicant was trying to solve regarding slurry casting, Arai discloses an air pump (see [0055]) adapted to eject compressed air towards the slider (upwards in the bodily incorporated apparatus is towards the slider from the nozzle) so as 
	Doing so had the benefit that it allowed for the film to improve planarity, mechanical strength, optical properties and the like.  [0006]. This was desirable in Seymour.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the air pump of Arai to the casting apparatus of Seymour to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the film to have improved planarity, mechanical strength and optical properties.
	
	Regarding claim 6, the combination Seymour/Seymour 2 does not disclose including an air pressure regulator to vary a pressure value of the compressed air exiting the nozzle.
	In the same field of endeavor of film casting, Arai discloses including an air pressure regulator (see adjusting valve of [0055]) to vary a pressure value of the compressed air exiting the nozzle (intended use – need not be configured to vary pressure values of the compressed air exiting the nozzle).
	See MPEP 2144.04 regarding the obviousness of making adjustable.  Doing so had the benefit that it made the casting apparatus adjustable.  This was desirable in Seymour.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the air pressure regulator of Arai with the casting apparatus of Seymour to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was an exercise in making adjustable the air pressure source.

	Claim 7-9 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Kagawa (US 5352108).

7, Seymour does not disclose comprising a plurality of sliders positioned one parallel to the other.
See MPEP 2144 regarding the obviousness of duplication of essential working parts.  
In the same field of endeavor of casting apparatuses (see title), Kagawa discloses a plurality of sliders (see first sliders 5 of col. 20, ll. 67 and second sliders 13 of col. 21, ll. 29).  The first and second sliders are arranged in parallel to the others (any direction can be a parallel direction – interpreted as in parallel portions of the film during processing, along the same length of film but different distanced from the edge).

Adding a plurality of sliders would allow forming a large number of recesses in the film of Seymour. Col. 3, ll. 41.  This was desirable in Seymour because it allowed for the improved wettability of the film.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sliders of Kagawa in a parallel configuration with the casting apparatus of Seymour to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved wettability of the film.

[AltContent: textbox (Sliders in parallel)][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    620
    566
    media_image3.png
    Greyscale

	Regarding claim 8, the combination Seymour/Kagawa renders obvious wherein the plurality of sliders is positioned in a row formed perpendicularly to a direction of motion of the movable support (see Fig. 1 of Kagawa and cited portions of Seymour).
	The movable support is interpreted as being movable in a right-left direction of Seymour’s Fig. while the sliders of Kagawa are interpreted as moving in an up-down direction, which is perpendicular to the left-right direction of the bodily incorporated apparatus.

	Regarding claim 9, the combination Seymour/Kagawa renders obvious wherein a distance (see vertically movable sliders of Kagawa, col. 20, ll. 60-col. 21, ll. 28; also see second sliders 14 of col. 21, ll. 29-54) between two adjacent sliders perpendicularly to the direction of 
	While the reference does not disclose the specific distance being between about 0-200 cm, this is taken as a manner of operating the cited apparatus that the apparatus of the cited prior art is capable of in an apparatus claim.  
	To make the adjustable gap between the sliders between about 0-200 cm would have been an exercise in change in size or dimension of a component.  See MPEP 2144 regarding the obviousness of a change in size or dimension of a component.
	Therefore, it would have been obvious to one of ordinary skill in the art to alter the distance between the sliders of the combination Seymour/Kagawa to arrive at the claimed invention before the effective filing date because doing so would have been a mere change in size or dimension of an art-recognized modifiable variable to one of ordinary skill in the art. 
	
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seymour (US 5697385) and further in view of Li (US 2018/0186060).

	Regarding claim 13, Seymour discloses including a drying unit (See redrying machine 110 of col. 4, ll. 9-20), the slider being positioned downstream of the drying unit, in the direction of motion of the movable support.
	Seymour does not disclose the slider being positioned downstream of the drying unit, in the direction of the movable support.  The support and slider of Seymour is upstream of the dryer unit.
	The courts have held that  rearrangement of essential working parts is prima facie obvious to one of ordinary skill in the art (see MPEP 2144).

	To place the drier/drying unit of Seymour upstream of the slider, as in Li,  would have been a rearrangement of essential working parts to one of ordinary skill in the art before the effective filing date.
	Doing so had the benefit that it allowed for a higher stretching ratio at lower temperature. [0027].  This was desirable in Seymour because it reduced the cost in terms of energy to obtain a cast sheet with certain dimensions.
	Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the essential working parts of Seymour as in the apparatus of Li to have the drier unit upstream of the slider to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for a higher stretching ratio at lower temperature.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712